Citation Nr: 1303184	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  03-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a monetary allowance as a child of a Vietnam Veteran with disability resulting from spina bifida.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to December 1968 and is appealing this matter as custodian of his son.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in April 2005, September 2007, and March 2012 when it was remanded for further development and for due process reasons.

The Veteran was instructed by VA in a June 2012 letter to submit a VA Form 21-22 if he wished to have a Power of Attorney represent him.  He did not respond to the letter; therefore, the Board concludes that he remains unrepresented in the instant appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

The Board's September 2007 remand specifically instructed the RO to take the following actions: notify the Veteran that treatment records and clarification from Dr. J.R.S. and Dr. F.A. regarding whether his son has a form or manifestation of spina bifida are necessary to adequately decide his claim; ask the Veteran to provide authorizations for release of all records of treatment or evaluation of his son by Dr. J.R.S. and Dr. F.A. so VA can assist him in obtaining these records; notify the Veteran that if VA is unable to obtain these treatment records, it is ultimately his responsibility to secure them for the record; and advise the Veteran of the importance of this information and of the provisions of 38 C.F.R. § 3.158.  The RO was also instructed to make another attempt to obtain complete records of all treatment and evaluations from Dr. J.R.S. and Dr. F.A., as well as request that both doctors provide a clarifying statement regarding whether the Veteran's son has spina bifida as defined by VA.

After the Veteran provided VA with his son's current address in August 2011, the RO sent the Veteran's son a letter in September 2011 which notified him of the four points outlined above that the Veteran himself was to be advised of.  In addition, there is no evidence in the claims file to show that the RO made another attempt to obtain complete records of all treatment and evaluations from Dr. J.R.S. and Dr. F.A., as well as request that both doctors provide a clarifying statement regarding whether the Veteran's son has spina bifida as defined by VA.

Thereafter, the Veteran submitted an undated statement to say that he could not get information from Dr. J.R.S. and that this doctor only saw his son one time, in 1999.  The claims file already contains treatment records from Dr. J.R.S. dated in October 1999 and November 1999.

The Board's March 2012 remand specifically instructed the RO to reconstruct the Veteran's claims file to the fullest extent possible, to include obtaining the evidence referenced in the original May 2002 rating decision such as treatment records from the Alamo City Medical Group/Dr. F.A. dated from August 1982 to May 2002.  Such records are not currently in the claims file.

Two doctors (Dr. F.A. in May 2002, and Dr. B.G. in October 2011) from the Alamo City Medical Group have submitted statements asserting that the Veteran's son is "well known" to that practice and that his current diagnoses are cerebral palsy, hearing impairment, seizure disorder, and scoliosis "which are consistent with spina bifida birth defect."

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the above, the RO must take corrective action as follows: notify the Veteran (as custodian-not his son) of the four points outlined by the September 2007 remand; after receiving authorization from the Veteran, attempt to obtain complete records of all treatment and evaluations from the Alamo City Medical Group (to include by Dr. F.A. and Dr. B.G.), and request that both doctors provide a clarifying statement regarding whether the Veteran's son has spina bifida as defined by VA; and, if necessary, search for and secure copies already in VA's possession of treatment records from the Alamo City Medical Group/Dr. F.A. dated from August 1982 to May 2002.  (The Board notes that, in light of the Veteran's assertion that no additional records from Dr. J.R.S. are available, it is no longer necessary to request any further information or clarification from Dr. J.R.S.)

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the Veteran that treatment records and clarification from Dr. F.A. and Dr. B.G. regarding whether his son has a form or manifestation of spina bifida are necessary to adequately decide his claim.  The Veteran should be asked to provide authorization for release of all records of treatment or evaluation of his son from the Alamo City Medical Group (to include by Dr. F.A. and Dr. B.G.) so VA can assist him in obtaining these records.  The Veteran should be notified that if VA is unable to obtain these treatment records, it is ultimately his responsibility to secure them for the record.  [In conjunction with this request, the RO should advise the Veteran of the importance of this information and of the provisions of 38 C.F.R. § 3.158.]

2.  After the above is completed, the RO should attempt to obtain complete records of all treatment and evaluations from the Alamo City Medical Group (to include by Dr. F.A. and Dr. B.G.), and request that both doctors provide a clarifying statement regarding whether the Veteran's son has spina bifida as defined by VA.  If any records requested are unavailable, the reason must be explained for the record.

3.  If necessary (i.e., if records are not obtained from Alamo City Medical Group or Dr. F.A. as outlined above), the RO should search for and secure copies already in VA's possession of treatment records from the Alamo City Medical Group/Dr. F.A. dated from August 1982 to May 2002.  If such records are no longer available, the reason must be explained for the record.

4.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claim (under 38 C.F.R. § 3.158(a), if applicable-i.e., if the Veteran declines to provide releases for the private records sought).  If the benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The purpose of this remand is to ensure that all necessary development is completed.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

